



Exhibit 10.1














OFFICE BUILDING SUBLEASE


200 EAST LONG LAKE ROAD
BLOOMFIELD HILLS, MICHIGAN


TAUBMAN OFFICE CENTER LLC
AS LANDLORD


AND


TAUBMAN VENTURES GROUP LLC
AS TENANT











--------------------------------------------------------------------------------





TABLE OF CONTENTS
Section                                            Page
1.    Basic Sublease Terms and Provisions ……………………………………………     2
2.    Premises …………………………………………………………………………. 2
3.    Term ……………………………………………………………………………… 3
4.    Rent ………………………………………………………………………………. 3
5.    Rent Adjustment ………………………………………………………………… 4
6.    Character of Occupancy ……………………………………………………….. 6
7.    Services and Utilities …………………………………………………………… 6
8.    Quiet Enjoyment ………………………………………………………………… 7
9.    Maintenance and Repairs ……………………………………………………… 7
10.    Alterations and Additions ………………………………………………………. 8
11.    Entry by Sublessor ……………………………………………………………….. 9
12.    Construction Liens ………………………………………………………………. 9
13.    Damage to Property, Injury to Persons ……………………………………….. 9
14.    Insurance …………………………………………………………………………. 10
15.    Damage or Destruction to Building ……………………………………………. 11
16.    Condemnation …………………………………………………………………… 12
17.    Assignment and Subletting …………………………………………………….. 12
18.    Estoppel Certificate ……………………………………………………………... 12
19.    Default ……………………………………………………………………………. 13
20.    Completion of Premises ………………………………………………………… 15
21.    Removal of Sublessee’s Property …………………………………………………. 16
22.    Holding Over …………………………………………………………………….. 16
23.    Parking Areas ……………………………………………………………………. 16
24.    Surrender and Notice …………………………………………………………… 16
25.    Acceptance of Premises by Sublessee …………………………………………… 16
26.    Subordination and Attornment …………………………………………………. 17
27.    Payments after Termination ……………………………………………………. 17
28.    Authorities for Action and Notice ………………………………………………. 18
29.    Security Deposit …………………………………………………………………. 18
30.    Liability of Sublessor ……………………………………………………………… 18
31.    Brokerage ………………………………………………………………………… 18
32.    Signage …………………………………………………………………………… 19
33.    Name of Building Project ……………………………………………………….. 19
34.    Measurement of Premises ……………………………………………………… 19
35.    Miscellaneous ……………………………………………………………………. 19





--------------------------------------------------------------------------------







200 EAST LONG LAKE ROAD
BLOOMFIELD HILLS, MICHIGAN


OFFICE BUILDING SUBLEASE


THIS SUBLEASE (“Sublease”) is made this day of February 28, 2017, between THE
TAUBMAN COMPANY LLC, a Delaware limited liability company as Sublessor, the
address of which is 200 East Long Lake Road, Suite 300, Bloomfield Hills,
Michigan 48304, and TAUBMAN VENTURES GROUP, LLC, a Michigan limited liability
company (“Sublessee”), whose address is 200 East Long Lake Road, Suite 180,
Bloomfield Hills, Michigan 48304.


WHEREAS, on June 18, 2004, Ridge Road Properties, a Michigan partnership, as
landlord, and Sublessor’s predecessor-in-interest entered into a certain lease,
as subsequently amended (the “Original Lease”) covering certain premises, as
more particularly described therein (the “Original Premises”), situated in the
building located at and known as 200 East Long Lake Road, in the city of
Bloomfield Hills, Oakland County, Michigan (the “Building”);


WHEREAS, TAUBMAN OFFICE CENTER LLC, (“Landlord”) acquired title to the Building
and succeeded to the interest of the landlord under the Original Lease; and


WHEREAS, the parties are desirous of entering in to a Sublease for a certain
portion of the Original Premises in the manner hereinafter set forth.


NOW, THEREFORE, for and in consideration of the foregoing, it is hereby agreed
by and between the parties hereto as follows:


1.
Basic Sublease Terms and Provisions.



The following is intended to summarize the principal terms of this Sublease, but
is not intended to be all inclusive. In the event that anything contained in
this Section 1 conflicts with other provisions hereinafter contained in this
Sublease, the latter shall be deemed to control in the absence of express
statements to the contrary.


A.
Building:    200 East Long Lake Road, Bloomfield Hills, MI 48304, as defined
above.



B.
Leased Premises or Premises: Suite No. 180, located on the first floor (as
further described in Paragraph 2) and consisting of approximately 6,502 rentable
square feet, as said term is defined in Paragraph 34 of the Sublease.



C.
Sublease Term: Term of five (5) years, commencing upon March 1, 2017
(“Commencement Date”) and terminating upon February 23, 2023 (“Termination
Date”).



D.
Base Rent:                 Monthly        Annually



$24.50 per square foot            $13,274.92        $159,299.00        
            


E.
Operating and Tax Expenses:    Shall be passed through to Sublessee on a pro
rata basis of Sublessor’s Operating and Tax expenses billed by Landlord.



F.
Use: General office use and any permitted legally ancillary use.








--------------------------------------------------------------------------------





G.
Maximum Occupancy: maximum number of persons determined by local code and
subject to restrictions in the Original Lease.



H.
Security Deposit: none



I.
Broker: none



J.
Sublessee Termination Right: Notwithstanding anything contained in this Sublease
to the contrary, in the event that, at any time during the Sublease term, (i)
neither The Taubman Company, The Taubman Realty Group, Taubman Centers, Inc.,
has direct or indirect ownership in either the Landlord entity for the Building
(e.g., the Building is sold and the Original Lease is assigned to an
unaffiliated entity), (ii) neither The Taubman Company, The Taubman Realty
Group, Taubman Centers, Inc., has its offices in the Building (e.g., the
Original Lease is assigned or sublet to an unaffiliated entity), or (iii)
neither Robert Taubman, nor William Taubman are actively involved in the
day-to-day operations of The Taubman Company, The Taubman Realty Group, Taubman
Centers, Inc., then Sublessee may terminate this Sublease upon thirty (30) days
prior written notice to Sublessor. In furtherance of the foregoing, if any of
the conditions set forth in the preceding sentence occurs, such termination
right shall continue for the remainder of the Sublease term.



K.
Original Lease: This Sublease shall be subject to the terms and conditions of
the Original Lease and in the event of an express conflict between this Sublease
and the Original Lease, the Original Lease shall control; provided, however,
notwithstanding the foregoing, the Original Lease shall not increase Sublessee’s
obligations or liabilities or decrease Sublessee’s rights or remedies under this
Sublease.



L.
This Sublease supersedes and replaces any and all previous agreements and
understandings (written or otherwise) between the parties, including their
predecessors in interest, with respect to the Premises.



2.
Premises.



Sublessor hereby subleases to Sublessee those certain premises designated as
“Suite 180” on the floor plan
attached hereto as Exhibit “A” (the “Premises”), as more particularly defined in
subparagraph B of Paragraph 1 hereof, together with a non-exclusive right,
subject to the provisions hereof, to use all appurtenances thereunto, including
but not limited to, uncovered parking areas (subject to any limitations on
Sublessor’s rights thereto and this Sublease) and any other areas and facilities
designated by Landlord for use in common by tenants of the Building. The
Building, real property on which the same is situated, parking areas, other
areas and appurtenances are hereinafter collectively sometimes called the
“Building Complex”. This Sublease is subject to the terms, covenants and
conditions set forth herein and Sublessee and Sublessor each covenant as a
material part of the consideration for this Sublease to keep and perform each
and all of said terms, covenants and conditions by it to be kept and performed
and that this Sublease is made upon the condition of such performance.


3.
Term.



(a)
The term of this Sublease shall be for the period of years referred to in
subparagraph C of Paragraph 1 hereof (the “Primary Sublease Term”) commencing at
12:01 a.m. on the Commencement Date, and terminating at 12:00 midnight on
Termination Date, unless sooner terminated pursuant to this Sublease.



(b)
If, as a result of the postponement or acceleration of the Commencement Date,
the term would begin other than on the first day of the month, Sublessee shall
pay proportionate rent at the same monthly rate set forth herein (also in
advance) for such partial month and all other terms and conditions of this
Sublease shall be in force and effect during such partial month. In the event
Sublessor fails to deliver the Premises on the Commencement Date because the
Premises are not then ready for occupancy, or because the previous occupant of
the Premises is holding over, or for any other cause beyond Sublessor’s control,
Sublessor shall not be liable to Sublessee for any damages as a result of
Sublessor’s delay in delivering the Premises and the Commencement Date shall be
postponed until such date as the Premises are ready for Sublessee’s






--------------------------------------------------------------------------------





occupancy and the Termination Date shall be postponed for a like number of days.
In the event of any such postponement, the parties agree to enter into a
Supplement to Sublease at the time that the Commencement Date is determined.
Such Supplement to Sublease shall stipulate the Commencement Date and
Termination Date of this Sublease.


4.
Rent.



Sublessee shall pay to Sublessor, as Base Rent for the Premises, the rental set
forth in subparagraph D of Paragraph 1 hereof. Rent for the first and last
months of the term hereof shall be prorated based upon the number of days during
each of said months that the Sublease term was in effect. All other rent shall
be payable on the first day of each calendar month during the term hereof. All
such rent shall be paid in advance without deduction or offset at the office of
Sublessor or to such other person or at such other place as Sublessor may
designate in writing.
In the event Sublessee shall fail to pay, when the same is due and payable, any
installment of the Base Rent or any additional rent to be paid by Sublessee to
Sublessor under the terms of this Sublease, then such unpaid amounts shall bear
interest from the due date thereof to the date of payment at the rate of twelve
percent (12%) per annum. In any event, however, Sublessee shall be charged a
service charge with respect to each monthly installment of rental not received
by the fifth (5th) day of the calendar month for which said installment is due.
Such service charge shall reimburse Sublessor for the additional administrative
expenses incurred by Sublessor in connection with the collection of such late
installment of monthly rental. The service charge shall be Twenty and 00/100ths
Dollars ($20.00) for any rental not paid by the fifth (5th) day of the month and
Fifty and 00/100ths Dollars ($50.00) for any rental not paid by the fifteenth
(15th) day of such month.
5.
Rent Adjustment.



(a)
The following terms shall have the following meanings with respect to the
provisions of this Paragraph 5:



(1)
“Operating and Tax Expenses” shall mean the amount set forth in subparagraph E
of Paragraph 1 of this Sublease.



(2)
“Sublessee’s Pro Rata Share” shall mean that proportion of any Operating
Expenses (as hereinafter defined) and Taxes for any calendar year as the total
number of rentable square feet of the Premises compares to the total number of
rentable square feet in the Original Premises. At such time, if ever, any space
is added to the Original Premises pursuant to the terms of this Sublease,
Sublessee’s Pro Rata Share shall be decreased by the percentage calculated by
dividing the number of additional rentable square feet by the total number of
rentable square feet in the Original Premises.



(3)
“Operating Expenses” shall mean all “Operating Expenses” as defined in the
Original Lease.



(b)
It is hereby agreed that during each calendar year of the term hereof, Sublessee
shall pay to Sublessor Sublessee’s Pro Rata Share of the amount of any estimated
Operating Expenses billed to Sublessor by Landlord. As soon as practicable
following the end of each calendar year during the term of this Sublease,
Sublessor shall submit to Sublessee a statement setting forth the exact amount
of the increase, if any, in Sublessee’s Pro Rata Share of the Operating Expenses
for the calendar year just completed over Sublessee’s Pro Rata Share of the Base
Operating Expenses, and the difference, if any, between Sublessee’s actual Pro
Rata Share of the Operating Expenses for the calendar year just completed and
the estimated amount of Sublessee’s Pro Rata Share of the Operating Expenses (on
which its rent was based) for such year. Prior to the end of each calendar year
during the term hereof, Sublessor shall submit to Sublessee a statement setting
forth the amount reasonably estimated by Sublessor as the increase, if any, in
the Base Operating Expenses for the subsequent year and the amount of the
increased monthly rent to be paid by Sublessee for such subsequent year computed
in accordance with the foregoing provisions.








--------------------------------------------------------------------------------





(c)
If Sublessee occupies the Premises for less than a full calendar year during the
first or last calendar years of the term hereof, Sublessee’s Pro Rata Share for
such partial year shall be calculated by proportionately reducing the Operating
Expenses to reflect the number of months in such year during which Sublessee
occupied the Premises (the “Adjusted Operating Expenses”). The Adjusted
Operating Expenses shall then be compared with the actual Operating expenses for
said partial year to determine the amount, if any, of any increases in the
actual Operating Expenses for such partial year over the Adjusted Operating
Expenses. Sublessee shall pay its Pro Rata Share of any such increases within
thirty (30) days following receipt of notice thereof.



(d)
Sublessor’s failure during the Sublease term to prepare and deliver any
statements or bills, or Sublessor’s failure to make a demand under this
Paragraph or under any other provision of this Sublease shall not in any way be
deemed to be a waiver of, or cause Sublessor to forfeit or surrender, its rights
to collect any items of additional rent which may have become due pursuant to
this Paragraph during the term of this Sublease, except as otherwise
specifically set forth in this Sublease. Sublessee’s liability for all
additional rent due under this Paragraph 5 shall survive the expiration or
earlier termination of this Sublease.



6.
Character of Occupancy.



(a)
The Premises are to be used only for those purposes set forth in subparagraph F
of Paragraph 1 hereof and any other incidental use which is legally permitted
and is not inconsistent with the character and type of tenancy found in
first-class office buildings in the Detroit, Michigan Metropolitan Area. The
parties hereto agree that the Premises may only be occupied by the maximum
number of persons stipulated in subparagraph G of Paragraph 1 hereof and in the
event of any violation of such provision, Sublessee agrees, upon notice from
Sublessor, to reduce the number of persons occupying the Premises to the maximum
number set forth therein.



(b)
Sublessee shall not suffer nor permit the Premises nor any part thereof to be
used in any manner, nor anything to be done therein, nor suffer or permit
anything to be brought into or kept therein, which would in any way (i) make
void or voidable any fire or liability insurance policy then in force with
respect to the Building; (ii) make unobtainable from reputable insurance
companies authorized to do business in Michigan any fire insurance with extended
coverage, or liability, elevator, boiler or other insurance required to be
furnished by Sublessor under the terms of any lease or mortgage to which this
Sublease is subordinate at standard rates provided Sublessee is not deprived of
its intended use of the Premises; (iii) cause or in Sublessor’s reasonable
opinion be likely to cause physical damage to the Building or any part thereof;
(iv) constitute a public or private nuisance; (v) impair, in the reasonable
opinion of Sublessor, the appearance, character or reputation of the Building;
(vi) discharge objectionable fumes, vapors or odors into the Building air
conditioning system or into the Building flues or vents not designed to receive
them or otherwise in such manner as may unreasonably offend other occupants;
(vii) impair or interfere with any of the Building services or impair or
interfere with or tend to impair or interfere with the use of any of the other
areas of the Building by, or occasion discomfort, or annoyance to Sublessor or
any of the other tenants or occupants of the Building, any such impairment or
interference to be in the reasonable judgment of Sublessor; (viii) increase on
an ongoing periodic basis the pedestrian traffic in and out of the Premises or
the Building above an ordinary level; (ix) constitute waste; or (x) make any
noise or set up any vibration which will disturb other tenants, except in the
course of permitted repairs or alterations.



(c)
Sublessee shall not use the Premises nor permit anything to be done in or about
the Premises which will in any way conflict with any law, statute, ordinance or
governmental rule or regulation now in force or which may hereafter be enacted
or promulgated. Sublessee shall give prompt notice to Sublessor of any notice it
receives of the violation of any law or requirement of any public authority with
respect to the Premises or the use or occupation thereof. Sublessor shall give
prompt notice to Sublessee of any notice it receives relative to the violation
by Sublessee of any law or requirement of any public authority with respect to
the Premises or the use or occupation thereof.








--------------------------------------------------------------------------------





7.
Services and Utilities.



(a)
Landlord and/or Sublessor agree, without charge except as provided herein, and
in accordance with standards reasonably established from time to time prevailing
for office buildings in the Metropolitan Detroit Area, to furnish water to the
Building for use in lavatories and drinking fountains (and to the Premises if
the plans for the Premises so provide); during the hours from 8:00 a.m. to 6:00
p.m. on Monday through Friday and 8:00 a.m. to 1:00 p.m. on Saturday, (excluding
holidays) to furnish such heated or cooled air to the Premises as may, in the
judgment of Sublessor, be reasonably required for the comfortable use and
occupancy of the Premises provided that Sublessee complies with the
recommendations of Landlord’s engineer regarding occupancy and use of the
Premises; to provide janitorial services for the Premises (including such
interior and exterior window washing as may be determined by Landlord but no
less frequently than two (2) times per year), such janitorial services to be
provided after 6:00 p.m. five (5) days a week or Monday through Friday
(excluding legal holidays); during ordinary business hours to cause electric
current to be supplied for lighting the public portions of the Building or
Building Complex; and to furnish such snow removal services to the Building
Complex as may, in the judgment of Sublessor, be reasonably required for safe
access to the Building Complex.



(b)
Sublessee hereby agrees to pay all charges with respect to electrical services
furnished to or used within the Premises. It is acknowledged and agreed that
there are appropriate meters at the Premises for measuring Sublessee’s
consumption of electricity. Sublessee shall either (i) pay directly to the
provider of the electric utility, or (ii) if electricity is provided by Landlord
pay all such charges for electricity within ten (10) days after the date of
submission of a monthly statement to Sublessee by Sublessor. Charges for
electricity shall be at the same rates, terms and conditions as rates, terms and
conditions for comparable services from The Detroit Edison Company (or its
successor in interest to providing such public utility to the Building).



(c)
If Sublessee requires water in excess of that usually furnished or supplied for
use in the Premises as general office space, Sublessee shall first procure the
consent of Sublessor for the use thereof, and Sublessor will attempt to procure
consent from Landlord for Sublessee’s proposed increased use. Sublessee agrees
to pay to Sublessor such amounts as Sublessor reasonably determines are
necessary to cover the costs of such increased use of water, including any cost
incurred in connection with the installation of a meter required to measure such
use.



(d)
Sublessee agrees that Sublessor shall not be liable for failure to supply any
heating, air conditioning, elevator, electrical, janitorial, lighting or other
services during any period when Landlord uses reasonable diligence to supply
such services, or during any period Landlord is required to reduce or curtail
such services pursuant to any applicable laws, rules or regulations, now or
hereafter in force or effect, it being understood that Landlord may discontinue,
reduce or curtail such services, or any of them (either temporarily or
permanently), at such times as it may be necessary by reason of accident,
unavailability of employees, repairs, alterations, improvements, strikes,
lockouts, riots, acts of God, application of applicable laws, statutes, rules
and regulations, or due to any other happening beyond the control of Landlord.
In the event of any such interruption, reduction or discontinuance of Landlord’s
services (either temporary or permanent), Sublessor shall not be liable for
damages to persons or property as a result thereof, nor shall the occurrence of
any such event in any way be construed as an eviction of Sublessee or cause or
permit an abatement, reduction or setoff of rent, or operate to release
Sublessee from any of Sublessee’s obligations hereunder.



(e)
Whenever heat generating machines or equipment are used by Sublessee in the
Premises which affect the temperature otherwise maintained by the air
conditioning system, Landlord reserves the right to install supplementary air
conditioning units in the Premises in the event Landlord’s independent
consulting engineer determines same are reasonably necessary as a result of
Tenant’s use of lights or equipment which generate heat loads in excess of those
for which the HVAC system is designed and the cost therefor, including the cost
of installation, operation and maintenance thereof, shall be paid by Tenant to
Landlord upon demand by Landlord.






--------------------------------------------------------------------------------







8.
Quiet Enjoyment.



Landlord and Sublessor warrant and agree to defend Sublessee in the quiet
enjoyment and possession of the Premises during the term of this Sublease so
long as Sublessee complies with the provisions hereof. In the event of any
transfer or transfers of Sublessor’s interest in the Premises or in the real
property of which the Premises are a part, other than a transfer for security
purposes only, the transferor shall be automatically relieved of any and all
obligations and liabilities on the part of Sublessor accruing from and after the
date of such transfer.
9.
Maintenance and Repairs.



(a)
Landlord and/or Sublessor shall make all necessary repairs and replacements to
the non-leasable areas of the Building, to the heating, air conditioning and
electrical systems located in the Building, and to the common areas, including
parking areas, and Landlord shall also make all repairs to the Premises which
are structural in nature; provided, however, that Sublessee shall make all
repairs and replacements arising from its act, neglect or default and that of
its agents, servants and employees.

In the event that the Sublessor or Landlord shall deem it necessary, or be
required by any governmental authority to repair, alter, remove, reconstruct or
improve any part of the Premises or of the Building (unless the same result from
Sublessee’s act, neglect, default or mode of operation in which event Sublessee
shall make all such repairs, alterations and improvements), then the same shall
be made by Landlord or Sublessor with reasonable dispatch, and should the making
of such repairs, alterations or improvements cause any interference with
Sublessee’s use of the Premises, such interference shall not relieve Sublessee
from the performance of its obligations hereunder.
Landlord and/or Sublessor shall repair (without any charge to Sublessee) any
damage to the Premises or the improvements therein which is caused by the act,
omission or negligence of Landlord or Sublessor, their agents, employees,
contractors or representatives. Notwithstanding anything contained herein to the
contrary, in performing any repair or maintenance activities hereunder or in
making any alterations, improvements or changes to the Building or areas or
facilities serving the Building, Landlord and/or Sublessor shall use
commercially reasonable efforts to minimize any interference with Sublessee’s
business operations.
(b)
Sublessee, at Sublessee’s sole cost and expense, except for services furnished
by Sublessor pursuant to Paragraph 7 hereof, shall maintain the interior of the
Premises in good order, condition and repair including the interior surfaces of
the ceilings (if damaged or discolored due to the fault of Sublessee), walls and
floors, all doors, interior glass partitions or glass surfaces (not exterior
windows); and to the extent such items exceed Building standards, plumbing
pipes, electrical wiring, switches, fixtures and other special items subject to
the provisions of Paragraph 15. In connection with the foregoing, Sublessee
agrees to shampoo all carpeted areas of the Premises at least once during each
year of the term of this Sublease. Upon request from Sublessor, Sublessee shall
submit evidence to Sublessor of compliance by Sublessee with the foregoing
shampoo obligation. In the event Sublessee fails to comply with the foregoing
requirement, Sublessor shall have the right to shampoo said carpet and Sublessee
agrees to reimburse Sublessor for all costs incurred by it in connection
therewith. In the event Sublessee fails to maintain the Premises in good order,
condition and repair, Sublessor shall give Sublessee notice to do such acts as
are reasonably required to so maintain the Premises. In the event Sublessee
fails to promptly commence such work and diligently prosecute it to completion,
then Sublessor shall have the right, but shall not be required, to do such acts
and expend such funds at the expense of Sublessee as are reasonably required to
perform such work. Sublessor shall have no liability to Sublessee for any
damage, inconvenience or interference with the use of the Premises by Sublessee
as a result of performing any such work.

(c)
Sublessor and Sublessee shall each do all acts required to comply with all
applicable laws, ordinances, regulations and rules of any public authority
relating to their respective maintenance obligations as set forth herein.



10.
Alterations and Additions.






--------------------------------------------------------------------------------







(a)
Sublessee shall make no alterations, additions or improvements to the Premises
or any part thereof without obtaining the prior written consent of Sublessor.
Sublessor may impose, as a condition to the aforesaid consent, such requirements
as Sublessor may deem necessary in its reasonable judgment, including without
limitation the manner in which the work is done, a right to require Sublessee to
use Sublessor’s contractor and the times during which it is to be accomplished.
Sublessee further agrees not to connect with Building systems, including
electric wires, water pipes, fire safety and mechanical systems, any apparatus,
machinery or device without the prior written consent of Sublessor.



(b)
All alterations and additions to the Premises (whether performed with or without
Sublessor’s consent as provided herein), shall be deemed a part of the real
estate and the property of Sublessor and shall remain upon and be surrendered
with the Premises as a part thereof without molestation, disturbance or injury
at the end of said term, whether by lapse of time or otherwise, unless
Sublessor, by notice given to Sublessee no later than fifteen (15) days prior to
the end of the term, shall elect to remove or to have Sublessee remove all or
any of such alterations or additions (excluding standard Sublessee finish work
and non-movable office walls), and in such event, Sublessee shall promptly
remove, at its sole cost and expense, such alterations and additions and restore
the Premises to the condition in which the premises were prior to the making of
the same, reasonable wear and tear excepted. Any such removal, whether required
or permitted by Sublessor, shall be at Sublessee’s sole cost and expense, and
Sublessee shall restore the Premises to the condition in which the Premises were
prior to the making of the same, reasonable wear and tear excepted. All movable
partitions, machines and equipment which are installed in the Premises by or for
the account of Sublessee, without expense to Sublessor, and can be removed
without permanent structural damage to or defacement of the Building or the
Premises, and all furniture, furnishings and other articles of personal property
owned by Sublessee and located in the Premises (all of which are herein called
“Sublessee’s Property”), shall be and remain the property of Sublessee and may
be removed by it at any time during the term of this Sublease. However, if any
of Sublessee’s Property is removed, Sublessee shall repair or pay the cost of
repairing any damage to the Building or the Premises resulting from such
removal. All additions or improvements which are to be surrendered with the
Premises shall be surrendered with the Premises, as a part thereof, at the end
of the term or the earlier termination of this Sublease.



(c)
Subject to any other terms or conditions imposed by Landlord, if Sublessor
authorizes persons requested by Sublessee to perform any alterations, repairs,
modifications or additions to the Premises, then prior to the commencement of
any such work, Sublessee shall on request of Sublessor deliver to Sublessor
certificates issued by insurance companies qualified to do business in the State
of Michigan evidencing that Workmen’s Compensation, public liability insurance
and property damage insurance, all in amounts, with companies and on forms
reasonably satisfactory to Sublessor, are in force and effect and maintained by
all such contractors and subcontractors engaged by Sublessee to perform such
work. All such policies shall name Sublessor as an additional insured. Each such
certificate shall provide that the same may not be cancelled or modified without
thirty (30) days prior written notice to Sublessor.



(d)
Sublessee, at its sole cost and expense, shall cause any permitted alterations,
decorations, installations, additions or improvements in or about the Premises
to be performed in compliance with all applicable requirements of insurance
bodies having jurisdiction, and in such manner as not to interfere with, delay,
or impose any additional expense upon Landlord or Sublessor in the construction,
maintenance or operation of the Building, and so as to maintain harmonious labor
relations in the Building.



11.
Entry by Landlord or Sublessor.



Landlord and Sublessor and its agents shall have the right to enter the Premises
at all reasonable times and upon reasonable notice for the purpose of examining
or inspecting the same, to supply any services to be provided by Landlord or
Sublessor for Sublessee hereunder, to show the same to prospective purchasers of
the Building, to make such alterations, repairs, improvements or additions to
the Premises or to the Building of which they are a part as Landlord or
Sublessor may deem necessary or desirable, and to show the same to prospective
tenants of the Premises





--------------------------------------------------------------------------------





(provided that in the event of a bona fide emergency, Landlord or Sublessor may
enter the Premises without advance notice solely for the purpose of taking
emergency action). Landlord or Sublessor may for the purpose of supplying
scheduled janitorial services, enter the Premises by means of a master key
without liability to Sublessee and without affecting this Sublease. If, during
the last sixty (60) days of the term hereof, Sublessee shall have removed
substantially all of its property from the Premises, Landlord or Sublessor may
immediately enter and alter, renovate and redecorate the Premises without
elimination or abatement of rent or incurring liability to Sublessee for any
compensation. Sublessee shall not, without the prior consent of Landlord and
Sublessor, change the locks or install additional locks on any entry door or
doors to the Premises.
12.
Construction Liens.

Sublessee shall pay or cause to be paid all costs for work done by Sublessee or
caused to be done by Sublessee on the Premises of a character which will or may
result in liens on Sublessor’s interest therein and Sublessee will keep the
Premises free and clear of all mechanic’s liens and other liens on account of
work done for Sublessee or persons claiming under it. Sublessee and Sublessor
each hereby agree to indemnify, defend and save each other harmless of and from
all liability, loss, damage, costs or expenses, including reasonable attorneys’
fees, incurred on account of any claims of any nature whatsoever for work
performed for, or materials or supplies furnished to Sublessee, including lien
claims of laborers, materialmen or others. Should any such liens be filed or
recorded against the Premises with respect to work done or for materials
supplied to or on behalf of Sublessee or any action affecting the title thereto
be commenced, Sublessee shall cause such liens to be removed of record within
five (5) days after notice from Sublessor. If Sublessee desires to contest any
such claim of lien, it shall furnish Sublessor with adequate security of at
least 150 percent (150%) of the amount of the claim, plus estimated costs and
interest, and if a final judgment establishing the validity or existence of any
lien for any amount is entered, Sublessee shall pay and satisfy the same at
once. If Sublessee shall be in default in paying any charge for which such a
mechanic’s lien or suit to foreclose such a lien has been recorded or filed and
shall not have given Sublessor security as aforesaid, Sublessor may (but without
being required to do so) pay such lien or claim and any costs, and the amount so
paid, together with reasonable attorneys’ fees incurred in connection therewith,
shall be immediately due from Sublessee to Sublessor.
13.
Damage to Property, Injury to Persons.

(a)
Sublessee, as a material part of the consideration to be rendered to Sublessor
under this Sublease, hereby waives all claims of liability Sublessee or
Sublessee’s successors or assigns may have against Sublessor, and Sublessee
hereby indemnifies and agrees to hold Sublessor harmless from and to defend
Sublessor against any and all claims of liability for any injury or damage to
any person or property whatsoever: (1) occurring in, on or about the Premises or
any part thereof; and (2) occurring in, or about the Building Complex, when such
injury or damage is caused in part or in whole by the act, neglect, fault or
omission of any duty with respect to the same by Sublessee, its agents,
contractors, employees or invitees. Sublessee further indemnifies and agrees to
hold Sublessor harmless from and against any and all claims arising from any
breach or default in the performance of any obligation on Sublessee’s part to be
performed under the terms of this Sublease, or arising from any act or
negligence of Sublessee, or any of its agents, contractors, employees or
invitees, from and against all costs, attorneys’ fees, expenses and liabilities
incurred in or about any such claim or any action or proceeding brought thereon.

(b)
Sublessor and Landlord shall not be liable to Sublessee for any damage by or
from any act or negligence of any co-tenant or other occupant of the Building,
or by any owner or occupant of adjoining or contiguous property. To the extent
not covered by normal fire and extended coverage insurance, Sublessee agrees to
pay for all damage to the Building Complex, as well as all damage to tenants or
occupants thereof, caused by Sublessee’s misuse or neglect of the Premises or
any portion of the Building Complex.



(c)
Neither Sublessor, Landlord, nor their respective agents shall be liable for any
damage to property entrusted to Sublessor, Landlord, or their respective agents
or employees of the building manager, if any, nor for the loss or damage to any
property by theft or otherwise, by any means whatsoever, nor for any injury or
damage to persons or property resulting from fire, explosion, falling plaster,
steam, gas, electricity, sprinkler system leakage, water or rain which may leak
from any part of the Building or from the pipes, appliances or plumbing works
therein or from the roof, street or subsurface or from any other place or
resulting from dampness or any other cause whatsoever; provided, however,
nothing contained herein shall be construed






--------------------------------------------------------------------------------





to relieve Sublessor or Landlord from liability for any personal injury
resulting from its negligence or that of its agents, servants or employees.
Sublessor or its agents shall not be liable for interference with the lights,
view or other incorporeal hereditaments. Sublessee shall give prompt notice to
Sublessor and/or Landlord in case of fire or accidents in the Premises or in the
Building or of defects therein or in the fixtures or equipment.


(d)
In case any action or proceeding is brought against Sublessor or Sublessee by
reason of any obligation on their respective parts to be performed under the
terms of this Sublease, or arising from any of their acts or negligence of them,
respectively, or of their agents or employees, such party, upon notice from the
other party shall defend the same at its expense by counsel reasonably
satisfactory to the party giving such notice.



(e)
Notwithstanding anything contained herein to the contrary, Sublessee's
indemnification (i) of Landlord and/or Sublessor shall not extend to the acts of
Sublessee’s invitees or contractors, and (ii) shall not apply to the extent of
the acts, omissions or negligence of Landlord or Sublessor, their agents,
employees, contractors or representatives. Landlord and Sublessor shall provide
a mutual indemnification of Sublessee with respect to occurrences in the common
areas and parking areas of the Building and the acts, omissions or negligence of
Landlord or Sublessor, their agents, employees or representatives.



14.
Insurance.



(a)
Sublessee shall procure and keep in effect public liability and property damage
insurance, naming the Sublessor as an additional insured, with companies and in
a form satisfactory to Sublessor, in the sum of Five Hundred Thousand and
00/100ths Dollars ($500,000.00) for damages resulting to one person, and One
Million and 00/100ths Dollars ($1,000,000.00) for damages resulting from one
casualty, and One Million and 00/l00ths Dollars ($1,000,000.00) for damage to
property resulting from any one occurrence and shall deliver said policies or
certificates to Sublessor prior to initial occupancy and continuously maintain
such coverage thereafter. Sublessor shall have the right, upon not less than
thirty (30) days’ prior written notice, to raise the limits hereinabove set
forth not more often than annually during the term of this Sublease. Sublessor
may, at its option, procure the same for the account of Sublessee, and the cost
thereof shall be paid to Sublessor upon receipt by Sublessee of bills therefor.



(b)
Sublessee shall procure and maintain at its own cost during the term of this
Sublease and any extension hereof fire and extended coverage insurance on
property of Sublessee.



(c)
Each party agrees to use its best efforts to include in each of its policies
insuring against loss, damage or destruction by fire or other casualty (insuring
the Building and Sublessor’s Property therein and rental value thereof, in the
case of Sublessor, and insuring Sublessee’s Property and business interest in
the Premises interruption insurance in the case of Sublessee), a waiver of the
insurer’s right of subrogation against the other party, or if such waiver should
be unobtainable or unenforceable (i) an express agreement that such policy shall
not be invalidated if the insured waives the right of recovery against any party
responsible for a casualty covered by the policy before the casualty, or (ii)
any other form of permission for the release of the other party. If such waiver,
agreement or permission shall not be, or shall cease to be, obtainable without
additional charge or at all, the insured party shall so notify the other party
promptly after learning thereof. In such case, if the other party shall so elect
and shall pay the insurer’s additional charge therefor, such waiver, agreement
or permission shall be included in the policy, or the other party shall be named
as an additional insured in the policy. Each such policy which shall so name a
party hereto as an additional insured shall contain, if obtainable, agreements
by the insurer that the policy will not be cancelled without at least thirty
(30) days prior notice to both insureds and that the act or omission of one
insured will not invalidate the policy as to the other insured. The failure by
Sublessee, if named as an additional insured, promptly to endorse to the order
of Sublessor, without recourse, any instrument for the payment of money under or
with respect to the policy of which Sublessor is the owner or primary insured,
shall be deemed a default under this Sublease.






--------------------------------------------------------------------------------





(d)
Each party hereby releases the other party with respect to any claim (including
a claim for negligence) which it might otherwise have against the other party
for loss, damage or destruction with respect to its property (including the
Building, Building Complex, the Premises and rental value or business
interruption) occurring during the term of this Sublease to the extent to which
it is insured under a policy or policies containing a waiver of subrogation or
permission to release liability or naming the other party as an additional
insured as provided above.



(e)
Any building employee to whom property shall be entrusted by or on behalf of
Sublessee shall be deemed to be acting as Sublessee’s agent with respect to such
property and neither Sublessor nor its agents shall be liable for any damage to
the property of Sublessee or others entrusted to employees of the Building, nor
for the loss of or damage to any property of Sublessee by theft or otherwise.



(f)
Upon written approval from Sublessor, Sublessee may self-insure, or contract
with Sublessee's parent corporation to insure, the risks set forth in subsection
(a)(ii) above provided the insuring entity shall have a net worth of at least
Fifty Million and 00/100ths Dollars ($50,000,000.00), which amount may be
lowered subject to Sublessor’s sole discretion."



15.
Damage or Destruction to Building.



(a)
In the event the Premises or the Building are damaged by fire or other insured
casualty and the insurance proceeds have been made available therefor by the
holder or holders of any mortgages or deeds of trust covering the Building, the
damage shall be repaired by and at the expense of Sublessor to the extent of
such insurance proceeds available therefor, provided such repairs and
restoration can, in Sublessor’s reasonable opinion, be made within two hundred
seventy (270) days after the occurrence of such damage without the payment of
overtime or other premiums, and until such repairs and restoration are completed
the rent shall be abated in proportion to the part of the Premises which is
unusable by Sublessee in the conduct of its business (but there shall be no
abatement of rent by reason of any portion of the Premises being unusable for a
period equal to three days or less). Sublessor agrees to notify Sublessee within
thirty (30) days after such casualty if it estimates that it will be unable to
repair and restore the Premises within said two hundred seventy (270) day
period. Such notice shall set forth the approximate length of time Sublessor
estimates will be required to complete such repairs and restoration.
Notwithstanding anything to the contrary contained herein, if Sublessor cannot
or estimates it cannot make such repairs and restoration within said two hundred
seventy (270) day period, then Sublessee may, by written notice to Sublessor,
cancel this Sublease as of the date of the occurrence of such damage, provided
such notice is given to Sublessor within fifteen (15) days after Sublessor
notifies Sublessee of the estimated time for completion of such repairs and
restoration. Except as provided in this Paragraph 15, there shall be no
abatement of rent and no liability of Sublessor by reason of any injury to or
interference with Sublessee’s business or property arising from the making of
any such repairs, alterations or improvements in or to fixtures, appurtenances
and equipment. Sublessee understands that Sublessor will not carry insurance of
any kind on Sublessee’s furniture and furnishings or on any fixtures or
equipment removable by Sublessee under the provisions of this Sublease, and that
Sublessor shall not be obligated to repair any damage thereto or replace the
same. Sublessor shall not be required to repair any injury or damage by fire or
other cause, or to make any repairs or replacements of improvements installed in
the Premises by or for Sublessee.



(b)
In case the Building throughout shall be so injured or damaged, whether by fire
or otherwise (though the Premises may not be affected, or if affected, can be
repaired within said two hundred seventy days) that Sublessor, within sixty (60)
days after the happening of such injury, shall decide not to reconstruct or
rebuild the Building, then notwithstanding anything contained herein to the
contrary, upon notice in writing to that effect given by Sublessor to Sublessee
within said sixty (60) days, Sublessee shall pay the rent, properly apportioned
up to date of such occurrence, this Sublease shall terminate from the date of
delivery of said written notice, and both parties hereto shall be freed and
discharged from all further obligations hereunder.








--------------------------------------------------------------------------------





16.
Condemnation.



(a)
If the whole of the Premises or so much thereof as to render the balance
unusable by Sublessee for the proper conduct of its business shall be taken
under power of eminent domain or transferred under threat thereof, then this
Sublease, at the option of either Sublessor or Sublessee exercised by either
party giving notice to the other of such termination within thirty (30) days
after such conveyance or taking possession whichever is earlier, shall forthwith
cease and terminate and the rent shall be duly apportioned as of the date of
such taking or conveyance. No award for any partial or entire taking shall be
apportioned, and Sublessee hereby assigns to Sublessor any award which may be
made in such taking or condemnation, together with any and all rights of
Sublessee now or hereafter arising in or to the same or any part thereof;
provided, however, that nothing contained herein shall be deemed to give
Sublessor any interest in or to require Sublessee to assign to Sublessor any
award made to Sublessee for the taking of personal property and fixtures
belonging to Sublessee and/or for expenses of moving to a new location or for
Sublessee’s interest in the leasehold estate. In the event of a partial taking
which does not result in a termination of this Sublease, rent shall be reduced
in proportion to the reduction in the size of the premises so taken and this
Sublease shall be modified accordingly. Promptly after obtaining knowledge
thereof, Sublessor or Sublessee, as the case may be, shall notify the other of
any pending or threatened condemnation or taking affecting the Premises or the
Building.



(b)
If all or any portion of the Premises shall be condemned or taken for
governmental occupancy for a limited period, this Sublease shall not terminate
and Sublessee shall be entitled to receive the entire award therefor (whether
paid as damages, rent or otherwise) unless the period of governmental occupancy
extends beyond the expiration of this Sublease, in which case Sublessor shall be
entitled to such part of such award as shall be properly allocable to the cost
of restoration of the Premises to the extent any such award is specifically made
for such purpose, and the balance of such award shall be apportioned between
Sublessor and Sublessee as of the date of such expiration. If the termination of
such governmental occupancy is prior to the expiration of this Sublease,
Sublessee shall, to the extent an award has been made for such purpose, restore
the premises as nearly as possible to the condition in which they were prior to
the condemnation or taking.



17.
Assignment and Subletting.



Sublessee covenants not to assign or transfer this Sublease or hypothecate, or
mortgage the same or sublet the Premises or any part thereof or use or permit
them to be used for any purpose other than above-mentioned without the prior
written consent of Sublessor, which shall be granted or withheld at Sublessor’s
sole discretion.


18.
Estoppel Certificate.



Sublessee further agrees at any time and from time to time, on or before ten
(10) days after written request by Landlord or Sublessor, to execute,
acknowledge and deliver to Landlord or Sublessor an estoppel certificate
certifying (to the extent it believes the same to be true) that this Sublease is
unmodified and in full force and effect (or if there have been modifications,
that the same is in full force and effect as modified, and stating the
modifications), that there have been no defaults thereunder by Landlord and
Sublessor or Sublessee (or if there have been defaults, setting forth the nature
thereof), and the date to which the rent and other charges have been paid, if
any, it being intended that any such statement delivered pursuant to this
Paragraph may be relied upon by any prospective purchaser of all or any portion
of Landlord or Sublessor’s interest herein, or a holder of any mortgage
encumbering any portion of the Building Complex. Sublessee’s failure to deliver
such statement within such time shall be a default under this Sublease and shall
be conclusive upon Sublessee that:
(a)
This Sublease is in full force and effect without modification except as may be
represented by Sublessor;



(b)
There are no uncured defaults in and Sublessor’s performance;



(c)
Not more than one (1) month’s rent has been paid in advance; and






--------------------------------------------------------------------------------







(d)
The amount of any security deposit paid to, and held by, Sublessor.



19.
Default.



(a)
The following events (herein referred to as an “event of default”) shall
constitute defaults of Sublessee hereunder:



(1)
Sublessee shall default in the due and punctual payment of rent, or any other
amounts payable hereunder, and such default shall continue for ten (10) days
after receipt of written notice from Sublessor;



(2)
This Sublease or the estate of Sublessee hereunder shall be transferred to or
shall pass to or devolve upon any other person or party in violation of this
Sublease except as permitted herein;



(3)
This Sublease or the Premises or any part thereof shall be taken upon execution
or by other process of law directed against Sublessee, or shall be taken upon or
subject to any attachment at the instance of any creditor or claimant against
Sublessee, and said attachment shall not be discharged or disposed of within
fifteen (15) days after the levy thereof;



(4)
Sublessee shall file a petition in bankruptcy or insolvency or for
reorganization or arrangement under the bankruptcy laws of the United States or
under any insolvency act of any state, or shall voluntarily take advantage of
any such law or act by answer or otherwise, or shall be dissolved or shall make
an assignment for the benefit of creditors, unless such action will permit
Sublessee to continue performance of this Sublease;



(5)
Involuntary proceedings under any such bankruptcy law or insolvency act or for
the dissolution of Sublessee shall be instituted against Sublessee, or a
receiver or trustee shall be appointed of all or substantially all of the
property of Sublessee, and such proceeding shall not be dismissed or such
receivership or trusteeship vacated within sixty (60) days after such
institution or appointment unless such action will permit Sublessee to continue
performance of this Sublease;



(6)
Sublessee shall fail to take possession of the Premises within ninety (90) days
of the Commencement Date; and



(7)
Sublessee shall fail to perform any of the other agreements, terms, covenants or
conditions hereof on Sublessee’s part to be performed, and such non-performance
shall continue for a period of thirty (30) days after notice thereof by
Sublessor to Sublessee, or if such performance cannot be reasonably had within
such thirty (30) day period, Sublessee shall not in good faith have commenced
such performance with such thirty (30) day period and shall not diligently
proceed therewith to completion.



Notwithstanding anything contained herein to the contrary, (i) any reentry by
Sublessor shall be pursuant to legal process, (ii) Sublessor must use
commercially reasonable efforts to mitigate damages, (iii) rent and charges
shall not be accelerated, and (iv) Tenant shall not be deemed to have abandoned
the Premises if Tenant is paying rent and charges to Landlord
(b)
Upon the occurrence of an event of default, Sublessor shall have the right, at
its election, then or at any time thereafter and while any such event of default
shall continue, either:



(1)
To give Sublessee written notice of Sublessor’s intention to terminate this
Sublease on the date of such given notice or on any later date specified
therein, whereupon on the date specified in such notice, Sublessee’s right to
possession of the Premises shall cease and this Sublease shall thereupon be
terminated, except as to Sublessee’s liability, as if the expiration of the term
fixed in such notice were the end of the term herein originally demised; or






--------------------------------------------------------------------------------







(2)
To re-enter and take possession of the Premises or any part thereof, and
repossess the same as Sublessor’s former estate and expel Sublessee and those
claiming through or under Sublessee, and remove the effects of both or either,
using such force for such purposes as may be reasonably necessary, without being
liable for prosecution thereof, without being deemed guilty of any manner of
trespass, and without prejudice to any remedies for arrears of rent or preceding
breach of covenants or conditions. Should Sublessor elect to re-enter as
provided in this Paragraph 19(b)(2) or should Sublessor take possession pursuant
to legal proceedings or pursuant to any notice provided for by law, Sublessor
may, from time to time, without terminating this Sublease, relet the Premises or
any part thereof in Sublessor’s or Sublessee’s name, but for the account of
Sublessee, for such term or terms (which may be greater or less than the period
which would otherwise have constituted the balance of the term of this Sublease)
and on such conditions and upon such other terms (which may include concessions
of free rent and alteration and repair of the Premises) as Sublessor, in its
sole discretion, may determine, and Sublessor may collect and receive the rents
therefor. Sublessor shall in no way be responsible or liable for any failure to
relet the Premises, or any part thereof, or for any failure to collect any rent
due upon such reletting. No such re-entry or taking possession of the Premises
by Sublessor shall be construed as an election on Sublessor’s part to terminate
this Sublease unless a written notice of such intention be given to Sublessee.
No notice from Sublessor hereunder or under a forcible entry and detainer
statute or similar law shall constitute an election by Sublessor to terminate
this Sublease unless such notice specifically so states. Sublessor reserves the
right following any such re-entry and/or reletting to exercise its right to
terminate this Sublease by giving Sublessee such written notice, in which event
this Sublease will terminate as specified in said notice.



(c)
In the event that Sublessor does not elect to terminate this Sublease as
permitted in Paragraph 19(b)(1) hereof, but on the contrary, elects to take
possession as provided in Paragraph 19(b)(2), Sublessee shall pay to Sublessor:
(i) the rent and other sums as herein provided, which would be payable hereunder
if such repossession had not occurred, less (ii) the net proceeds, if any, of
any reletting of the Premises after deducting all Sublessor’s expenses in
connection with such reletting, including, but without limitation, all
repossession costs, brokerage commissions, legal expenses, attorneys’ fees,
expenses of employees, alteration and repair costs and expenses of preparation
for such reletting. If, in connection with any reletting, the new lease term
extends beyond the existing term, or the premises covered thereby include other
premises not part of the Premises, a fair apportionment of the rent received
from such reletting and the expenses incurred in connection therewith as
provided aforesaid will be made in determining the net proceeds from such
reletting.



(d)
In the event this Sublease is terminated, Sublessor shall be entitled to recover
forthwith against Sublessee as damages for loss of the bargain and not as a
penalty, an aggregate sum which, at the time of such termination of this
Sublease, represents the excess, if any, of the aggregate of the rent and all
other sums payable by Sublessee hereunder that would have accrued for the
balance of the term over the aggregate rental value of the Premises (such rental
value to be computed on the basis of a tenant paying not only a rent to
Sublessor for the use and occupation of the Premises, but also such other
charges as are required to be paid by Sublessee under the terms of this
Sublease) for the balance of such term, both discounted to present worth at the
rate of 10 percent (10%) per annum.



(e)
Suit or suits for the recovery of the amounts and damages set forth above may be
brought by Sublessor, from time to time, at Sublessor’s election and nothing
herein shall be deemed to require Sublessor to await the date whereon this
Sublease or the term hereof would have expired by limitation had there been no
such default by Sublessee or no such termination, as the case may be. Each right
and remedy provided for in this Sublease shall be cumulative and shall be in
addition to every other right or remedy provided for in this Sublease or now or
hereafter existing at law or in equity or by statute or otherwise, including,
but not limited to, suits for injunctive relief and specific performance. The
exercise or beginning of the exercise by Sublessor of any one or more of the
rights or remedies provided for in this Sublease or now or hereafter existing at
law or in equity or by statute or otherwise shall not preclude the simultaneous
or






--------------------------------------------------------------------------------





later exercise by Sublessor of any and all other rights or remedies provided for
in this Sublease or now or hereafter existing at law or in equity or by statute
or otherwise. All costs incurred by Sublessor in connection with collecting any
amounts and damages owing by Sublessee pursuant to the provisions of this
Sublease or to enforce any provision of this Sublease, including reasonable
attorneys’ fees from the date any such matter is turned over to an attorney,
shall also be recoverable by Sublessor from Sublessee.


(f)
No failure by Sublessor to insist upon the strict performance of any agreement,
term, covenant or condition hereof or to exercise any right or remedy consequent
upon a breach thereof, and no acceptance of full or partial rent during the
continuance of any such breach, shall constitute a waiver of any such breach of
such agreement, term, covenant or condition. No agreement, term, covenant or
condition hereof to be performed or complied with by Sublessee, and no breach
thereof, shall be waived, altered or modified except by written instrument
executed by Sublessor. No waiver of any breach shall affect or alter this
Sublease, but each and every agreement, term, covenant and condition hereof
shall continue in full force and effect with respect to any other then existing
or subsequent breach thereof. Notwithstanding any unilateral termination of this
Sublease, this Sublease shall continue in force and effect as to any provisions
hereof which require observance or performance of Sublessor or Sublessee
subsequent to termination.



(g)
Any amounts paid by either party to cure any defaults of the other hereunder,
shall, if not repaid by the other party within ten (10) days of demand by the
party paying such amount, thereafter bear interest at the rate of two percent
(2%) above the prime rate as established by the First of America Bank - Detroit,
N.A., or the highest rate permitted by applicable law, whichever is higher,
until paid.



(h)
Should Landlord or Sublessor fail to perform their maintenance, repair or
replacement or obligations under this Sublease and should such failure
materially interfere with Sublessor's use of the Premises, then following twenty
(20) days' prior written notice to Landlord and Sublessor (except in the event
of an emergency in which event no notice shall be required), Sublessee may
perform such obligations on Landlord's or Sublessor’s behalf and at Landlord's
or Sublessor’s sole cost and expense. Rent and charges shall equitably abate to
the extent necessary to reimburse Tenant for incurring such costs and expenses.

 
20.
Completion of Premises.



The parties acknowledge and agree that the Premises is ready for occupancy for
Sublessee’s business, provided that minor items for the renovation of Suite 165
may not be completed (including, but not limited to, touch-up plastering or
repainting which does not unreasonably interfere with Sublessee’s ability to
carry on its business in the Premises) prior to the commencement date of this
Lease. Sublessor or Landlord will cause such minor items to be completed in a
reasonable period of time.


21.
Removal of Sublessee’s Property.



All movable furniture and personal effects of Sublessee not removed from the
Premises within ten (10) days after the vacation or abandonment thereof or upon
the termination of this Sublease for any cause whatsoever shall conclusively be
deemed to have been abandoned and may be appropriated, sold, stored, destroyed
or otherwise disposed of by Sublessor without notice to Sublessee and without
obligation to account therefor, and Sublessee shall pay Sublessor for all
expenses incurred in connection with the disposition of such property.


22.
Holding Over.



Should Sublessee, with Sublessor’s written consent, hold over after the
termination of this Sublease, Sublessee shall become a tenant from month to
month only upon each and all of the terms herein provided as may be applicable
to such month to month tenancy and any such holding over shall not constitute an
extension of this Sublease. During any such holding over without Sublessor’s
consent, Sublessee shall pay rent equal to 150 percent (150%) of the last
monthly rental rate and the other monetary charges as provided herein. Such
tenancy shall continue until terminated by Sublessor or Sublessee by a written
notice of its intention to terminate such tenancy given at least ten (10) days





--------------------------------------------------------------------------------





prior to the date of termination of such monthly tenancy. Notwithstanding
anything to the contrary, in no event shall any holdover continue beyond the
termination of the Original Lease.


23.
Parking Areas.



Sublessee, its employees, agents and visitors agree to obey and abide by all
rules and regulations established, modified and amended from time to time by
Landlord and Sublessor for the safety, protection, cleanliness and preservation
of order in connection with such parking ingress and egress and other automobile
and pedestrian use of the Building Complex. and Sublessor reserves the right to
specifically assign and reassign from time to time any and all of said parking
spaces among the tenants of the Building in any manner in which Landlord or
Sublessor deems reasonable, in Landlord or Sublessor’s sole judgment and opinion
or to allow the reservation of parking spaces for the specific use of designated
tenants of the Building. Landlord and Sublessor shall not be responsible to
Sublessee, its employees, agents or visitors for violations by any other tenant,
visitor or user of said parking facilities of said rules and regulations or
assignment of spaces, nor shall Landlord or Sublessor have any obligation to
police the unauthorized use of any such parking spaces. Subject to the
foregoing, Sublessee shall have the non-exclusive right to use a pro rata share
of Sublessor’s non-reserved parking spaces granted under the Original Lease,
provided any reserved parking spaces provided to Sublessee shall be at
Sublessor’s sole discretion.


24.
Surrender and Notice.



Upon the expiration or earlier termination of this Sublease, Sublessee shall
promptly quit and surrender to Sublessor the Premises broom clean, in good order
and condition, ordinary wear and tear excepted, and Sublessee shall remove all
of its movable furniture and other effects and such alterations, additions and
improvements as Sublessor shall require Sublessee to remove pursuant to
Paragraph 10. In the event Sublessee fails to vacate the Premises on a timely
basis as required, Sublessee shall be responsible to Sublessor for all costs
incurred by Sublessor as a result of such failure, including, but not limited
to, any amounts required to be paid to third parties who were to have occupied
the Premises or damages claimed by Landlord.
25.
Acceptance of Premises by Sublessee.



Taking possession of the Premises by Sublessee shall be conclusive evidence as
against Sublessee that the Premises were in the condition agreed upon between
Sublessor and Sublessee, and acknowledgment of satisfactory completion of the
fix-up work which Sublessor has agreed in writing to perform, except as
otherwise set forth herein. Further, Sublessee acknowledges prior to and
continuing after the commencement date of this Lease, that Landlord is engaging
in major renovations of the Building, and such renovations may reasonably impact
Sublessee’s use of the Premises.
26.
Subordination and Attornment.



(a)
This Sublease, and all rights of Sublessee hereunder, are and shall be subject
and subordinate in all respect to the Original Lease, all present and future
ground leases, overriding leases and underlying leases and/or grants of term of
the land and/or the Building or the Building Complex now or hereafter existing
and to all mortgages, deeds of trust and building loan agreements, including
leasehold mortgages, deeds of trust and building loan agreements, which may now
or hereafter affect the Building or the Building Complex or any of such leases,
whether or not such mortgages or deeds of trust shall also cover other lands or
buildings, to each and every advance made or hereafter to be made under such
mortgages or deeds of trust, and to all renewals, modifications, replacements
and extensions of such leases and such mortgages or deeds of trust. This
Paragraph shall be self-operative and no further instrument of subordination
shall be required. In confirmation of such subordination, Sublessee shall
promptly execute and deliver at its own cost and expense any instrument, in
recordable form if required, that Sublessor, the lessor of any such lease or the
holder of any such mortgage or deed of trust, or any of their respective
successors in interest may request to evidence such subordination. The leases to
which this Sublease is, at the time referred to, subject and subordinate
pursuant to this Paragraph are hereinafter sometimes called “superior lease” and
the mortgages or deeds of trust to which this Sublease is, at the time referred
to, subject and subordinate






--------------------------------------------------------------------------------





are hereinafter sometimes called “superior mortgages”. The lessor of a superior
lease or the beneficiary of a superior mortgage or their successors in interest
are hereinafter sometimes collectively referred to as a “superior party”.


(b)
Sublessee shall take no steps to terminate this Sublease, without giving written
notice to such superior party, and a reasonable opportunity to cure (without
such superior party being obligated to cure), any default on the part of
Sublessor under this Sublease.



(c)
In the event any proceedings are brought for the foreclosure of, or in the event
of the conveyance by deed in lieu of foreclosure of, or in the event of the
exercise of the power of sale under, any superior mortgage, Sublessee hereby
attorns to, and covenants and agrees to execute an instrument in writing
reasonably satisfactory to the new owner whereby Sublessee attorns to, such
successor in interest and recognizes such successor as the Sublessor under this
Sublease.



(d)
If holder of any superior mortgage on a ground lease, or anyone claiming by,
through or under such holder, shall become the lessee under the ground lease as
a result of foreclosure of the superior mortgage, or by reason of an assignment
of the lessee’s interest under the ground lease and the giving of a deed to the
Building or the Building Complex in lieu of foreclosure, there shall be no
obligation on the part of such person succeeding to the interest of the lessee
under the ground lease to comply with, observe or perform any obligations as
sublessor, tenant or landlord under any superior lease, nor shall Sublessee look
to such person for any security deposit delivered to Sublessor pursuant to the
provision of Paragraph 29 hereof unless said security deposit has actually been
received by such parties as security for the performance by Sublessee under this
Sublease.



(e)
If, in connection with the procurement, continuation or renewal of any financing
for which the Building or the Building Complex, or of which the interest of the
lessee therein under a superior lease, represents collateral in whole or in
part, an institutional lender shall request reasonable modifications of this
Sublease as a condition of such financing, Sublessee will not unreasonably
withhold its consent thereto provided that such modifications do not increase
the obligations of Sublessee under this Sublease or adversely affect any rights
of Sublessee or decrease the obligations of Sublessor under this Sublease.



(f)
So long as Sublessee is not in default under this Sublease, Sublessor agree to
use its reasonable efforts to obtain a non-disturbance agreement from any
superior party, provided such superior party's failure or refusal to execute a
non-disturbance agreement following Sublessor's request shall not be deemed to
be a breach or default of this Sublease by Sublessor.



(g)
Notwithstanding anything contained herein to the contrary, Sublessee’s
subordination and attornment as set forth above is conditioned upon the party
being subordinated to granting customary nondisturbance to Sublessee and
providing that if Sublessee is not in default beyond any applicable grace or
cure period, then upon foreclosure or termination (as the case may be),
Sublessee's possession and use of the Leased Premises shall not be disturbed,
Sublessee’s rights and interest under this Sublease shall be recognized and this
Sublease shall become a direct Lease between Sublessee, as tenant, and the party
succeeding to Sublessor’s or Landlord's interest, as the landlord or
sublandlord, as applicable.



27.
Payments after Termination.



No payments of money by Sublessee to Sublessor after the termination of this
Sublease, in any manner, or after giving of any notice (other than a demand for
payment of money) by Sublessor to Sublessee, shall reinstate, continue or extend
the term of this Sublease or affect any notice given to Sublessee prior to the
payment of such money, it being agreed that after the service of notice of the
commencement of a suit or other final judgment granting Sublessor possession of
the Premises, Sublessor may receive and collect any sums of rent due, or any
other sums of money due under the terms of this Sublease or otherwise exercise
its rights and remedies hereunder. The payment of such sums





--------------------------------------------------------------------------------





of money, whether as rent or otherwise, shall not waive said notice or in any
manner affect any pending suit or judgment theretofore obtained.
28.
Authorities for Action and Notice.



(a)
Except as herein otherwise provided, Landlord and Sublessor may act in any
matter provided for herein by Landlord’s building manager or any other person
who shall from time to time be designated in writing.



(b)
All notices or demands required or permitted to be given to Sublessor hereunder
shall be in writing, and shall be deemed duly served when received, if hand
delivered, or five (5) days after deposited in the United States mail, with
proper postage prepaid, certified or registered, return receipt requested,
addressed to Sublessor at its principal office in the Building, or at the most
recent address of which Sublessor has notified Sublessee in writing. All notices
or demands required to be given to Sublessee hereunder shall be in writing, and
shall be deemed duly served when received if hand delivered or within five (5)
days after deposited in the United States mail, with proper postage prepaid,
certified or registered, return receipt requested, addressed to Sublessee at its
principal office in the Building. Either party shall have the right to designate
a different address to which notice is to be mailed by serving on the other
party a written notice in the manner hereinabove provided.



29.
Security Deposit.



Intentionally Omitted.


30.
Liability of Sublessor.



Sublessee shall look only to Sublessor’s estate and interest in the Original
Premises (or to the proceeds thereof) for the satisfaction of Sublessee’s
remedies for the collection of any judgment (or other judicial process)
requiring the payment of money by Sublessor in the event of any default by
Sublessor under this Sublease, and no other property or other assets of
Sublessor shall be subject to levy, execution or other enforcement, procedure
for the satisfaction of Sublessee’s remedies under or with respect to this
Sublease and neither Sublessor nor any of the partners comprising the
partnership which is the Sublessor herein, shall be liable for any deficiency.
Nothing contained in this Paragraph shall be construed to permit Sublessee to
offset against rents due a successor sublessor or landlord, a judgment (or other
judicial process) requiring the payment of money by reason of any default of a
prior sublessor or landlord, except as otherwise specifically set forth
herein.    
31.
Brokerage.



Each party represents and warrants that it has not dealt with any broker in the
negotiation of this Sublease. Sublessor and Sublessee each hereby agree to
indemnify and hold the other harmless of and from any and all loss, cost, damage
or expense (including, without limitation, all counsel fees and disbursements)
by reason of any claim of or liability to any other broker claiming through it
and arising out of or in connection with the execution and delivery of this
Sublease. In the event any claim shall be made by any other broker who shall
claim to have negotiated this Sublease on behalf of Sublessee or to have
introduced Sublessee to the Original Premises or to Sublessor, Sublessee shall
have the right to defend any such action by counsel to be selected by Sublessee
and approved by Sublessor, which approval shall not be unreasonably withheld,
and in the event such broker shall be successful in any such action, Sublessee
shall, in addition to making payment of the claim of such broker, be responsible
for all counsel fees incurred in such action.
32.
Signage.



No sign, advertisement or notice shall be inscribed, painted or affixed on any
part of the inside or outside of the Building unless of such color, size and
style and in such place upon or in the Building, as shall be first designated by
Sublessor, but there shall be no obligation or duty on Sublessor to allow any
sign, advertisement or notice to be inscribed, painted or affixed on any part of
the inside or outside of the Building. Sublessor will use reasonable efforts





--------------------------------------------------------------------------------





to work with Landlord to have Sublessee’s name and location in the Building
placed on a directory in a conspicuous place, which shall be provided by
Landlord within a reasonable time after the renovation of the Building’s lobby
is completed. Any necessary revision to such directory shall be made by Landlord
or Sublessor at Sublessee’s expense, within a reasonable time after notice from
Sublessee of the change making the revision necessary. Sublessor or Landlord
shall have the right to remove all non-permitted signs without notice to
Sublessee, and at the expense of Sublessee.
33.
Name of Building Project.



Sublessee acknowledges that Sublessor is subject to Landlord’s name for the
development in which the Building is located, and Landlord may at any time and
from time to time, without notice to Sublessor or Sublessee change the name of
the development or any Building located therein at Landlord’s sole discretion.
34.
Measurement of Premises.



The rentable square footage of the Premises, as stated in Paragraph 1 hereof,
shall be determined by the Building architect and is subject to final
construction documents and actual measurement of the Premises by the Building
architect. The Base Rent and other charges due hereunder shall be adjusted based
upon such measurement by the Building architect.
35.
Miscellaneous.



(a)
The rules and regulations attached hereto and marked Exhibit “B”, as well as
such rules and regulations as may hereafter be adopted by Landlord for the
safety, care and cleanliness of the Premises and the Building and the
preservation of good order thereon, are hereby expressly made a part hereof, and
Sublessee agrees to obey all such rules and regulations. The violation of any of
such rules and regulations by Sublessee shall be deemed a breach of this
Sublease by Sublessee, subject to notice and a reasonable opportunity to cure,
affording Sublessor all the remedies set forth herein. Sublessor shall not be
responsible to Sublessee for the nonperformance by any other tenant or occupant
of the Building of any of said rules and regulations. Notwithstanding the
provisions of this Paragraph 35, Sublessor agrees that it will use reasonable
efforts to work with Landlord to not change or modify the rules and regulations
or adopt new rules and regulations as to: (i) diminish or otherwise reduce the
specific obligations of Sublessor to perform under the terms and conditions of
this Sublease or (ii) interfere with Sublessee’s use and enjoyment of the
Premises, or (iii) interfere with the conduct of Sublessee’s normal business.



(b)
The term “Sublessor”, as used in this Sublease, so far as covenants or
obligations on the part of Sublessor are concerned, shall be limited to mean and
include only the tenant of the Original Lease at the time in question, and in
the event of any transfer or transfers of the title thereto, Sublessor herein
named (and in the case of any subsequent transfers or conveyances, the then
grantor) shall be automatically released from and after the date of such
transfer or conveyance of all liability in respect to the performance of any
covenants or obligations on the part of Sublessor contained in this Sublease
thereafter to be performed and relating to events occurring thereafter; provided
that any funds in the hands of Sublessor or the then grantor at the time of such
transfer in which Sublessee has an interest shall be turned over to the grantee,
and any amount then due and payable to Sublessee by Sublessor or the then
grantor under any provisions of this Sublease shall be paid to Sublessee.



(c)
This Sublease shall be construed as though the covenants herein between
Sublessor and Sublessee are independent and not dependent and Sublessee shall
not be entitled to any set off of the rent or other amounts owing hereunder
against Sublessor, if Sublessor fails to perform its obligations set forth
herein. The foregoing shall in no way impair the right of Sublessee to commence
a separate action against Sublessor for any violation by Sublessor of the
provisions hereof so long as notice is first given to Sublessor and any holder
of a mortgage or deed of trust covering the Building Complex or any portion
thereof of whose address Sublessee has been notified in writing and an
opportunity granted to Sublessor and such holder to correct such violation. Any
capitalized term not defined in this Sublease shall be given the same meaning as
in the Original Lease.








--------------------------------------------------------------------------------





(d)
If any clause or provision of this Sublease is illegal, invalid or unenforceable
under present or future laws effective during the term of this Sublease, then
and in that event, it is the intention of the parties hereto that the remainder
of this Sublease shall not be affected thereby, and it is also the intention of
the parties to this Sublease that in lieu of each clause or provision of this
Sublease that is illegal, invalid or unenforceable, there shall be added as a
part of this Sublease a clause or provision as similar in terms to such illegal,
invalid or unenforceable clause or provision as may be possible and be legal,
valid and enforceable, provided such addition does not increase or decrease the
obligations of or derogate from the rights or powers of either Sublessor or
Sublessee.



(e)
The captions of each paragraph are added as a matter of convenience only and
shall be considered of no effect in the construction of any provision or
provisions of this Sublease.



(f)
Except as herein specifically set forth, all terms, conditions and covenants to
be observed and performed by the parties hereto shall be applicable to and
binding upon their respective heirs, administrators, executors and assigns. The
terms, conditions and covenants hereof shall also be considered to be covenants
running with the land.



(g)
If there is more than one entity or person which or who are the Tenants under
this Sublease, the obligations imposed upon Sublessee under this Sublease shall
be joint and several.



(h)
No act or thing done by Sublessor or Sublessor’s agent during the term hereof,
including, but not limited to, any agreement to accept surrender of the Premises
or to amend or modify this Sublease, shall be deemed to be binding upon
Sublessor unless such act or things shall be by an officer of Sublessor or a
party designated in writing by Sublessor as so authorized to act. The delivery
of keys to Sublessor, or Sublessor’s agent, employees or officers shall not
operate as a termination of this Sublease or a surrender of the premises. No
payment by Sublessee, or receipt by Sublessor, of a lesser amount than the
monthly rent herein stipulated, shall be deemed to be other than on account of
the earliest stipulated rent, nor shall any endorsement or statement on any
check or any letter accompanying any such, or payment as rent, be deemed an
accord and satisfaction, and Sublessor may accept such check or payment without
prejudice to Sublessor’s right to recover the balance of such rent or pursue any
other remedy available to Sublessor.



(i)
Landlord shall have the right to construct other buildings or improvements in
any plaza, or other area designated by Landlord for use by tenants or to change
the location, character, or make alterations of, or additions to, any of said
plazas, or other areas.



(j)
Sublessee acknowledges and agrees that it has not relied upon any statements,
representations, agreements or warranties except such as are expressed in this
Sublease.



(k)
Time is of the essence hereof.



(l)
Sublessee represents to Sublessor that the party executing this Sublease is
authorized to do so by requisite action of the Board of Directors, or partners,
as the case may be, and agree upon request to deliver to each other a resolution
or similar document to that effect.



(m)
This Sublease shall be governed by and construed in accordance with the laws of
the State of Michigan.



(n)
This Sublease, together with the Addendum and Exhibits attached hereto, contains
the entire agreement of the parties and may not be amended or modified in any
manner except by an instrument in writing signed by both parties.



[SIGNATURES LOCATED ON FOLLOWING PAGES]









--------------------------------------------------------------------------------





EXECUTION/ACKNOWLEDGMENT


IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties have
duly executed this Sublease as of the day and year first above written.
    
                    LANDLORD


In the Presence of:                     TAUBMAN OFFICE CENTER LLC
a Delaware limited liability company


/s/ Mona Jabr         By: /s/ Chris Heaphy     


/s/ Deann Lynett Iloncai         Its:    Authorized Signatory


        
TENANT
                            
TAUBMAN VENTURES GROUP LLC,
a Michigan limited liability company




/s/ Brain McCullough            By: /s/ Jeffrey M. Davidson
        
Print Name: Jeffery M. Davidson
            
Its: Authorized Signatory        
                
    
ACKNOWLEDGMENT OF LANDLORD


STATE OF MICHIGAN        )
) ss.
COUNTY OF OAKLAND    )




On this 18th day of December, 2017, before me personally appeared Chris Heaphy
to me known to be the person who executed the foregoing Sublease and
acknowledged before me that he was duly authorized and did execute same on
behalf of Taubman Office Center LLC, a Delaware limited liability company.


_/s/ Deann Lynett Iloncai
Notary Public, _________ County, ________
My Commission expires:_________________


                                        
DEANNA LYNETT ILONCAI
NOTARY PUBLIC, STATE OF MI
COUNTY OF LAPEER
MY COMMISSION EXPIRES Mar 23, 2021
ACTING IN COUNTY OF Oakland
    







--------------------------------------------------------------------------------





ACKNOWLEDGMENT OF TENANT


STATE OF MICHIGAN        )
) ss.
COUNTY OF OAKLAND    )




On this 18th day of December, 2017, before me personally appeared Brian
McCullough and Jeffrey Davidson to me personally known, who, being by me duly
sworn, did each for himself say that he is, respectively, the Vice President and
President of *, the corporation named in and which executed the within
instrument, and that said instrument was signed on behalf of said corporation by
authority of its board of directors; and said Brian McCullough and Jeffrey
Davidson acknowledged before me said instrument to be the free act and deed of
said corporation.


/s/ Carmelle A. Rozanski
Notary Public, Oakland County, Michigan
My Commission expires: 19 Oct. 2023


                                    
CARMELLE A. ROZANSKI
Notary Public, State of Michigan
County of Macomb
My Commission Expires 10-19-2023
Acting in the County of Oakland




Acknowledgment and Approval of Landlord
For good and valuable consideration, the undersigned does hereby acknowledge and
approve of this Sublease and agrees to be bound by its obligations to the extent
set forth herein.
TAUBMAN OFFICE CENTER LLC,
a Delaware limited liability company


By: /s/ Chris Heaphy
Its: Authorized Signatory


Date:    December 18, 2017                















--------------------------------------------------------------------------------





EXHIBIT “A”


tvgleaseexhibita2a02.jpg [tvgleaseexhibita2a02.jpg]





--------------------------------------------------------------------------------





RULES AND REGULATIONS
ATTACHED TO AND MADE A PART OF THIS SUBLEASE ARE THE RULES AND REGULATIONS FOR
THE BUILDING. SUBTENANT AGREES TO ITSELF, ITS EMPLOYEES AND AGENTS TO COMPLY
FULLY WITH THE FOLLOWING RULES AND REGULATIONS AND WITH SUCH REASONABLE
MODIFICATIONS THEREOF AND ADDITIONS THERETO AS LANDLORD OR SUBLESSOR MAY MAKE
FOR THE BUILDING:
1.No sign, picture, lettering, notice or advertisement of any kind shall be
painted or displayed on or from the windows, doors, roof, or outside walls of
the Building. All of Sublessee’s interior signs, sign painting or lettering
shall be done in a manner approved by Sublessor or Landlord, and the cost
thereof shall be paid by Sublessee. In the event of the violation of the
foregoing by Sublessee, Sublessor or Landlord may remove same without any
liability and may charge the expense incurred for such removal to Sublessee.


2.Sublessee shall not use the name of the Building for any purpose other than
that of the business address of Sublessee. Sublessee agrees that Landlord may
assign a name to the Building and/or change the name of the Building at
Landlord’s option.


3.The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors, or halls shall not be obstructed or encumbered by any tenant or used
for any purpose other than ingress and egress to and from the Leased Premises.


4.No curtains, blinds, shades, screens, awnings, or other projections shall be
attached to or hung in, or used in connection with, any window or door of the
Leased Premises or outside wall of the Building without the prior written
consent of the Sublessor or Landlord, nor shall Sublessee place objects against
glass partitions, doors or windows which would be unsightly from the Building’s
corridors, or from the exterior of the Building.


5.Any carpeting cemented down shall be installed with a releasable adhesive.


6.No animals or pets or bicycles or other vehicles shall be brought or permitted
to be in the Building or the Leased Premises.


7.The water and wash closets and other plumbing fixtures shall not be used for
any purpose other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damage resulting
from any misuse of the fixtures shall be borne by the Sublessee who, or whose
servants, employees, agents, visitors or licensees, shall have caused the same.
Sublessee shall not waste electricity, water or air conditioning, and shall
cooperate fully with Sublessor and Landlord to assure the most effective
operation of the Building’s heating and air conditioning. Sublessee shall not
adjust any controls other than room thermostats installed for Sublessee’s use.
Sublessee shall not tie, wedge or otherwise fasten open any water faucet or
outlet. Sublessee shall keep all corridor doors closed.


8.No tenant shall mark, paint, drill into, or in any way deface any part of the
Leased Premises or the Building of which they form a part. No boring, cutting or
stringing of wires shall be permitted, except with the prior written consent of
the Sublessor, and as the Sublessor or Landlord may direct.


9.Sublessee shall not cause or permit unusual or objectionable odor to be
produced upon or permeate from the Premises, including duplicating or printing
equipment emitting noxious fumes. Sublessee shall not allow any cooking on the
Leased Premises. Sublessee shall not disturb any occupants of this or
neighboring buildings or premises by the use of any musical instruments, radio,
television, loudspeakers, or by any unseemingly or disturbing noise.


10.No tenant shall throw anything out of the door, windows, or down any
passageways or elevator shafts.


11.Vending machines will not be permitted to be installed by anyone but the
Landlord.







--------------------------------------------------------------------------------





12.Canvassing, soliciting, and peddling in the Building is prohibited and each
tenant shall cooperate to prevent the same.


13.No additional locks or bolts of any kind shall be placed upon any of the
doors and windows by any tenant, nor shall any change be made in existing locks
or the mechanism thereof. Each tenant must, upon the termination of his tenancy,
return to the Sublessor or Landlord all keys of stores, offices, and toilet
rooms, either furnished to or otherwise procured by Sublessee and in the event
of the loss of any keys, so furnished, such tenant shall pay to the Sublessor or
Landlord the cost thereof.


14.Sublessee assumes full responsibility for protecting the Leased Premises from
theft, robbery and pilferage. Except during Sublessee’s normal business hours,
Sublessee shall keep all doors to the Leased Premises locked and other means of
entry of the Leased Premises closed and secured.


15.Sublessee is not permitted to use any part of the Building or the common
areas for any manufacturing, storage, or sale of merchandise, or property of any
kind; or for lodging or sleeping, or for any immoral or illegal purpose.
Sublessee shall not install or operate any machinery or mechanical devices of a
nature not directly related to Sublessee’s ordinary use of the Leased Premises
for general office purposes.


16.All loading, unloading, receiving or delivery of goods, supplies or disposal
of garbage or refuse shall be made only through entryways provided for such
purposes by Sublessor or Landlord.


17.All safes, freight, furniture, or other bulky matter of any description shall
be carried in or out of the Leased Premises only at such times and in such
manner as shall be prescribed in writing by Sublessor, and Sublessor shall in
all cases have the right to specify the proper position of any such safe,
furniture, or other bulky article, which shall only be used by Sublessee in a
manner which will not interfere with or cause damage to the Leased Premises or
the Building in which they are located, or to the other tenants or occupants of
the Building. Sublessee shall be responsible for any damage to the Building or
the property of its tenants or others and injuries sustained by any person
whomsoever resulting from the use or moving of such articles in or out of the
Leased Premises, and shall make all repairs and improvements required by
Landlord, Sublessor, or governmental authorities in connection with the use or
moving of such articles.


18.Sublessee shall not bring in or allow to be kept upon the Leased Premises any
inflammable, combustible or explosive fluid, chemical or substance or any
article deemed extra hazardous on account of fire or other dangerous properties.


19.Sublessee shall not employ any person to perform any cleaning, repairing,
janitorial, decorating, painting, or other services or work in or about the
Leased Premises, except with the approval of Sublessor or Landlord.


20.Sublessee shall not overload any floor and shall not install any heavy
objects, safes, business machines, files or other equipment without having
received Sublessor’s or Landlord prior written consent as to size, maximum
weight, routing and location thereof. Safes, furniture, equipment, machines and
other large or bulky articles shall be brought through the Building and in and
out of the Leased Premises at such times and in such manner as the Sublessor or
Landlord shall direct (including the designation of elevator) and at Sublessee’s
sole risk and responsibility. Prior to Sublessee’s removal of any such articles
from the Leased Premises, Sublessee shall obtain written authorization therefor
at the Office of the Building and shall present such writing to a designated
employee of Sublessor or Landlord.


21.Sublessor and Landlord shall not be responsible for any lost or stolen
property, equipment, money or jewelry from the Leased Premises or the public
area of the Building regardless of whether such loss occurs when the Leased
Premises are locked or not.


22.The Landlord reserves the right to exclude from the Building between the
hours of 6:00 o’clock p.m. and 8:00 o’clock a.m. and at all hours on Sundays and
legal holidays all persons who do not present a pass to the Building signed by
the Landlord. The Landlord will furnish passes to persons for whom any tenant
requests same in





--------------------------------------------------------------------------------





writing. Each tenant shall be responsible for all persons for whom he requests
such pass and shall be liable to the Sublessor or Landlord for all acts of such
persons.


23.The work of the janitor or cleaning personnel shall not be hindered by
Sublessee after 5:30 o’clock p.m., and the windows may be cleaned at any time.
Sublessee shall provide adequate waste and rubbish receptacles to prevent
unreasonable hardship to Sublessor or Landlord in discharging its obligation
regarding cleaning services.


24.Sublessee will refer to the Building Manager all contractors and installation
technicians rendering any service for Sublessee for supervision and approval
before performance of any contractual services. Sublessee will not permit any
mechanic’s liens to be placed against the Leased Premises.


25.Sublessor and/or Landlord shall have the right to prohibit any advertising by
any tenant which, in Sublessor’s or Landlord’s opinion, tends to impair the
reputation of the Building or its desirability for offices, and upon written
notice from Sublessor and/or Landlord, Sublessee shall refrain from or
discontinue such advertising.


26.Sublessee may request heating and/or air conditioning for non-business hours
by submitting a written request therefor to the Building Manager’s Office no
later than 2:00 o’clock p.m. the preceding workday (Monday through Friday). The
request must clearly state the start and stop of the non-business hour service.
Each Sublessee representative designated in the Sublease will submit to the
Building Manager a list of personnel who are authorized to make such requests.
Charges, to be determined when the Building is in operation, will be fair and
reasonable and reflect the additional operating costs involved and the necessity
of having maintenance personnel on duty for a full shift, regardless of the
actual time the equipment is in use. If two or more tenants originate similar
requests, charges shall be prorated by hours of operation.
27.Tenants may park only in strict compliance with all signs posted and
regulations issued by Sublessor and/or Landlord, within spaces designated for
parking, and not in such a manner as to block other parking spaces, drives,
loading areas or fire lanes. All subtenants hereby authorize Sublessor and/or
Landlord to remove from the parking lot any improperly parked vehicle, at the
Sublessee’s sole risk and expense. Tenants understand that they are fully
responsible for assuring that their employees, agents, licensees and visitors
comply with these parking rules, will reimburse Sublessor and/or Landlord for
all costs and expenses incurred in enforcing the rules and will indemnify and
hold harmless Sublessor and/or Landlord from any liability to such employees and
other third parties for measures taken by Sublessor and/or Landlord to enforce
the rules. To facilitate security arrangements and parking controls, a list of
the names of each tenant’s employees working in the Building and of their
vehicle license numbers will be furnished to Sublessor and/or Landlord upon
request.


28.Wherever the word ‘Sublessee” occurs, it is understood and agreed that it
shall mean Sublessee’s associates, agents, clerks, servants and visitors.
Wherever the word “Landlord” occurs, it is understood and agreed that it shall
mean Landlord’s assigns, agents, clerks, servants and visitors. Wherever the
word “Sublessor” occurs, it is understood and agreed that it shall mean
Sublessor’s assigns, agents, clerks, servants and visitors.







